DETAILED ACTION
Response to Arguments
In response to applicant’s argument regarding the rejection of claim 42 as being a substantial duplicate of claim 1, the examiner disagrees. Claim 1 as currently presented clearly discloses a culture dish comprising a biological material in at least lines 6-7 and lines 24-25. Therefore, the double patenting rejection of claim 42 as being a substantial duplicate of claim 1 is maintained.
In response to applicant’s argument regarding the date of the prior art of record (ESCO Medical: 11 Fertility/IVF Product, Catalogue 2013-2014, 1 July 2013), the examiner disagrees. MPEP §716.01(c) (II) states that, The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding invention before the date of the reference. Therefore, in absence of an affidavit or declaration proclaiming and clearly documenting the date of the prior art of record, the 35 U.S.C. § 103 rejection of claims 1-14, 17-20 and 40-42 is maintained.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 42 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-14, 17-20 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over ESCO Medical: 11 Fertility/IVF Product, Catalogue 2013-2014 11,  1 July 2013  as cited in the IDS filed on 12/17/2015 in view of Hosokawa US 2009/0311675.
Regarding Claims 1 and 42,  Esco Medical discloses a device (MIRI® Time Lapse incubator, pages 3-11) for incubating and monitoring the development of a biological material being accommodated in a culture dish in a culture medium having a pH value, said device in the orientation intended for use comprising: a housing having an extension in a longitudinal direction (X) and an extension in a transversal direction (Y) as shown on pages 3 and 5, said housing comprises: two or more culture dish compartments (six completely separate culture heat chambers as discussed on pages 3 and 5), each adapted to accommodate a culture dish comprising a biological material to be monitored (time lapse monitoring with 5 minutes interval as discussed on at least page 3), each said culture dish compartment of said two or more culture dish compartments being separated from each of said other culture dish compartments of said two or more culture dish compartments, said two or more culture dish compartments being arranged along the longitudinal direction as shown on pages 3 and 5; each said culture dish compartment of said two or more culture dish compartments comprising a respective lid adapted to be able to be shifted between an open configuration in which access to the interior of said culture dish compartment is provided as shown on pages 3 and 5, and a closed configuration sealing off the interior of said culture dish compartment from its surroundings as shown on pages 3 and 5; wherein each said culture dish compartment of said culture dish compartments comprises an inlet for supplying a gas mixture to and an outlet for removing gas from said culture dish compartment (CO2 and O2 regulation system as discussed on at least page 3-4 and 11); a gas mixing box for providing thorough mixing of two or more gases to form the gas mixture that is supplied to said culture dish compartment in order to provide a controlled gaseous atmosphere in said culture dish compartment for incubating the biological material in the culture medium having the pH value (CO2 and O2 regulation system as discussed on at least page 3-4 and 11); wherein each said culture dish compartment of said culture dish compartments comprising heating means for heating the interior of said culture dish compartment  (six completely separate culture heat chambers with heated lids as discussed on pages 3 and 5); wherein said housing comprises one or more cameras (built-in time lapse camera and microscope as discussed on pages 3, and 9) for capturing images of a biological material in a culture dish; also see whole document.
As to one or more of said culture dish compartments at least part of the bottom of said culture dish compartments being transparent, while Esco Medical does not explicitly state that at least part of the bottom of said culture dish compartments being transparent, the image of the MIRI® Time Lapse incubator as shown on pages 3 and 5 comprises an opaque lid. Therefore, it is necessary and thus obvious that at least part of the bottom of the two or more culture dish compartments is transparent to allow visualization of the embryos housed within in the Culture Coin, thus allowing the camera to capture pictures of part of the culture dish from a position of said camera below said two or more culture dish compartments. 
Esco Medical does not explicitly disclose that the built-in time lapse camera and microscope are configured for being moved along an area of a location of the two or more culture dish compartments and below the area of the location of the two or more culture dish compartments in a direction parallel to the longitudinal direction (X). 
Hosokawa discloses a monitoring apparatus comprising a camera and a track (rail, 433) as discussed in at least paragraph 150 and shown in FIG. 12 wherein said camera track being attached for moving said camera along an area of a location of the culture chamber; said camera track is adapted to move below and along the area of the location of the two or more culture chambers in a direction parallel to the longitudinal direction (X).
Since Esco Medical discloses that it was well known in the art to utilize a visualization system (time lapse camera) and provide a culture container with a transparent bottom, it would have been obvious to one of ordinary to modify Esco Medical with a movable camera as taught by Hosokawa in order to monitor the development of the embryo in a wide area of the two or more culture dish compartment over time without the need for physically manipulating the embryo.
As to the limitation of providing a controlled gaseous atmosphere in said culture dish compartment for incubating the biological material in the culture medium have a pH vale, the device disclosed by Esco Medical in view of Hosokawa is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Esco Medical in view of Hosokawa is capable of providing the operating conditions as listed in the intended use section of the claim 
It is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 2, Esco Medical discloses wherein the number of culture dish compartments is six as discussed and shown on pages 3 and 5.
Regarding Claim 3, Esco Medical discloses wherein at least one said culture dish compartment comprises a shelf adapted to accommodate a culture dish (culture coin) as shown on page 3 and 4, said shelf being provided with the heating means configured to heat said shelf as discussed on at least pages 3-5.
Regarding Claim 4, Esco Medical discloses wherein the lid of at least one said culture dish compartment is provided with an additional heating means as discussed on at least pages 3 and 5.
Regarding Claim 5, Esco Medical discloses wherein a temperature sensor is provided in at least one said culture dish compartment as discussed on at least pages 5 and 11.
Regarding Claim 6, Esco Medical discloses wherein, a pH sensor is provided in at least one said culture dish compartment as discussed on at least pages 3 and 5.
Regarding Claim 7, Esco Medical implicitly discloses one or more connectors for supplying one or more types of different gases from an external source as discussed on at least pages 3, 5 and 11.
Regarding Claim 12, Esco Medical discloses gas in the MIRI® Time Lapse incubator is continuously recirculated through a HEPA/VOC filter. A UV-C light in sterilizes the airstream before passing it through the filter as discussed on pages 4-5.
The optional claim limitation, namely a filter for filtering off UV radiation which could lead to the production of ozone, is not required by the instant claim and therefore has not been treated on the merits.
Regarding Claim 13, Esco Medical discloses gas in the MIRI® Time Lapse incubator is continuously recirculated through a HEPA/VOC filter. A UV-C light in sterilizes the airstream before passing it through the filter as discussed on pages 3-6 and 11.
Regarding Claim 14, Esco Medical implicitly discloses one or more conduits for leading at least one gas from at least one said culture dish compartment to a gas mixing box as discussed on at least pages 3, 5 and 11.
Regarding Claim 17, Esco Medical does not explicitly disclose that the built-in time lapse camera and microscope (as discussed on at least pages 3 and 5) are configured for being moved along an area of a location of the two or more culture dish compartments within said two or more culture dish compartments in at least one direction. 
Hosokawa discloses a monitoring apparatus comprising a camera and a track (rail, 433) as discussed in at least paragraph 150 and shown in FIG. 12 wherein said camera track being attached for moving said camera along an area of a location of the culture chamber; said camera track is adapted to move below and along the area of the location of the two or more culture chambers in a direction parallel to the longitudinal direction (X).
Since Esco Medical discloses that it was well known in the art to utilize a visualization system (time lapse camera), it would have been obvious to one of ordinary to modify Esco Medical with a movable camera as taught by Hosokawa in order to monitor the development of the embryo in a wide area of the two or more culture dish compartment over time without the need for physically manipulating the embryo.
Regarding Claim 18, as to the claim limitation of “a control unit,” the Examiner has interpreted this component as meaning a microprocessor/CPU, consistent with Applicant’s disclosure (see page 16, lines 34-38 of the specification).
Esco Medical discloses a control unit (data logger/surveillance system) for measuring and/or controlling one or more parameters of the operation of said device as discussed on at least pages 3, 5 and 9.
Regarding Claim 19, Esco Medical discloses wherein said one or more parameters are selected from the group comprising: temperature in the interior of one or more of said culture dish compartments; O2 concentration in the in the interior of one or more of said culture dish compartments, CO2 concentration in the in the interior of one or more of said culture dish compartments, pH in a culture medium present in a culture dish, magnitude of gas flow, magnitude of gas pressure, parameters of said camera as discussed on at least pages 3-5.
Regarding Claim 20, Esco Medical discloses wherein said control unit (onboard data logger) is coupled to an input device (main screen), for allowing a user to define parameters of operation; and/or wherein said control unit is coupled to a display for providing information relating to the operation of the device to a user as discussed on at least pages 3 and 9.
Regarding Claim 40, Esco Medical discloses that the two or more gases comprise CO2 and N2 on at least pages 3-5 and 11.
Regarding Claim 41, Esco Medical implicitly discloses a gas mixing box in fluid communication with a first conduit for delivering the gas mixture of two or more gases to said culture dish compartment and a second conduit on at least pages 3, 5 and 11. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over ESCO Medical: 11 Fertility/IVF Product, Catalogue 2013-2014 2013-2014 11,  1 July 2013 as cited in the IDS filed on 12/17/2015 in view of Hosokawa US 2009/0311675 as applied above to claims 1-7, 12-14, 17-20 and 40-42, and further in view of Rosenson US 4,720,462.	
Regarding Claim 8, Esco Medical in view of Hosokawa does not explicitly disclose a valve located downstream of the connector.
Rosenson discloses wherein at least one of said one or more connectors is coupled to a valve [76] located downstream of said connector for regulating the flow of gas into the apparatus as discussed in Col 8, line 66-Col 9, line 11.
It would have been obvious to one of ordinary skill in the art to modify Esco Medical in view of Hosokawa with a valve located downstream of the connector as taught by Rosenson to allow accurate control of gas phase compositions within the compartments while maintaining a desired concentration of dissolved oxygen in the culture medium. This is important as it will ensure a proper fluid pH (Esco Medical, page 3) which is essential in embryo development.
Regarding Claim 9, Esco Medical in view of Hosokawa discloses a gas mixing box as discussed on at least pages 3-5 and 11.  However, Esco Medical does not explicitly disclose a valve.
Rosenson discloses a gas mixing box [74] for providing thorough mixing of two or more gases (air, oxygen and carbon dioxide) to form the gas mixture that is supplied to said culture dish compartment [18] as discussed in at least Col 8, line 63-Col 9, line 14. Rosenson also discloses wherein the mixing box [74] is located downstream in respect of said valve [76] as shown in at least FIGS. 6 and 7 and discussed in at least Col 8, line 66-Col 9, line 11.
It would have been obvious to one of ordinary skill in the art to modify Esco Medical in view of Hosokawa with a valve and a gas mixing box located downstream in respect of said valve as taught by Rosenson to allow accurate control of gas phase compositions within the compartments while maintaining a desired concentration of dissolved oxygen in the culture medium. This is important as it will ensure a proper fluid pH (Esco Medical, page 3) which is essential in embryo development.
Regarding Claim 10, Esco Medical discloses a gas mixing box with a built-in CO2 sensor and an O2 sensor as discussed on at least pages 3, 5 and 11. 
Regarding Claim 11, Esco Medical discloses that the MIRI® Time Lapse incubator has six (6) chambers that share the same built-in gas mixer and high performance CO2 and O2 sensors as discussed on pages 6 and 7. 
In the alternative, Esco Medical discloses that the MIRI® Time Lapse incubator has six (6) chambers which are completely independent of each other as discussed on page 1. Therefore, Esco Medical implies that each chamber is equipped with a built-in gas mixer as discussed on pages 6 and 7.
Therefore, it would have been obvious to one having ordinary skill in the art to employ a plurality of gas mixing boxes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI)(B).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796